16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dorothy J. KOSINSKI, Plaintiff Appellant,v.BRIGHAM AND DAY PAVING COMPANY;  Jeanneina Richardson,Defendants Appellees,andFrancis Oscar Day, III;  Francis O. Day Company,Incorporated, Defendants,v.Margaret Lynda Manning, Third Party Defendant.
No. 93-2102.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 2, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  James E. Kenkel, Magistrate Judge.  (CA-91-3066-L)
Dorothy J. Kosinski, appellant pro se.
James G. Healy, Anderson & Quinn, Rockville, MD, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order entering judgment in favor of Defendants in accordance with a jury verdict.  Our review of the record discloses that the evidence supported the verdict and this appeal is without merit.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED